t c memo united_states tax_court trans world travel petitioner v commissioner of internal revenue respondent docket no filed january steven s brown and daniel t hartnett for petitioner patricia pierce davis for respondent memorandum findings_of_fact and opinion gerber judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure - - opinion of the special_trial_judge armen special_trial_judge this matter is before the court on petitioner’s motion for leave to file a motion to vacate the stipulated decision of this court entered on date at issue is whether the court lacked jurisdiction to enter the stipulated decision because petitioner neither authorized nor ratified the filing of the petition by its accountant as explained in detail below we shall deny petitioner’s motion for leave findings_of_fact some of the facts have been stipulated and they are so found the stipulated facts and attached exhibits are incorporated herein by this reference petitioner’s sole office was located in highland park illinois at the time that its petition was filed with the court a trans world travel inc trans world travel petitioner is a c_corporation that was formed in since it has maintained a single office located pincite central avenue highland park illinois the highland park office petitioner is engaged in the group tour travel business its clientele consists of approximately churches of different denominations located throughout the united_states petitioner’s officers and shareholders are two brothers james m gibbs james and john w gibbs john james and john each own percent of petitioner’s stock james is petitioner’s vice president and secretary and john is petitioner’s president and treasurer james is primarily responsible for administrative financial and tax matters and his duties include running the office and dealing with the accountants in contrast john is primarily responsible for sales and promotion james and john each attended college for years other than james and john petitioner employs approximately to individuals none of these individuals exercises any managerial responsibility rather these individuals perform only clerical and sales-related duties both james and john spend much of their time traveling on business john in particular spends between to percent of his time traveling both domestically and internationally although james travels less frequently than john some of his destinations are also outside of the united_states b steven jaffe and the firm of coleman joseph jaffe neither james nor john nor any of petitioner’s other employees possessed any expertise in either accounting or federal tax matters accordingly from through petitioner retained the accounting and consulting firm of coleman joseph jaffe cj j to provide both accounting and tax q4e- services specifically including the preparation of periodic financial statements and various tax returns steven jaffe jaffe was one of the named partners of cj j jaffe is a graduate of the university of illinois where he earned a bachelor of science degree in communications and political science jaffe also attended depaul university for years where he studied accounting jaffe is neither a certified_public_accountant nor a licensed public accountant nor is he enrolled to practice before the internal_revenue_service or admitted to practice before this court from through date jaffe was the cj j partner who was responsible for servicing the trans world travel account jaffe prepared periodic financial statements as well as various tax returns specifically including federal corporate_income_tax returns forms jaffe also represented petitioner before the internal_revenue_service ’ seymour coleman coleman was another of the named partners in cj j coleman is a graduate of the university of illinois where he earned a bachelor of science degree in accounting anda graduate of depaul university where he earned a master of science degree in tax coleman is a certified_public_accountant he 1s not admitted to practice before this court from jaffe also prepared individual income_tax returns for james and john and represented them before the internal_revenue_service - - through date coleman devoted relatively little time to the trans world travel account james and john relied on cj j and particularly on jaffe to handle all of petitioner’s accounting and tax matters and james and john had confidence that cj j and particularly jaffe would do so in a professional competent and timely manner james and john placed a very high level of trust in jaffe and they also regarded him as their friend james and john gave jaffe full and unfettered access to petitioner’s books_and_records and they authorized him to contact directly the vice president of the financial_institution with which petitioner banked because of their trust in and reliance on jaffe neither james nor john paid close attention to petitioner’s tax matters rather james and john adopted a hands-off approach essentially delegating responsibility for petitioner’s tax matters to jaffe both james and john frequently signed without scrutiny or inguiry tax-related documents that were presented to them by jaffe for their signature c petitioner’s office procedures related to mail mail addressed to petitioner at its highland park office was received and sorted by petitioner’s receptionists mail routed to john was opened and read by him tax-related mail was routed to james’ office where it was placed in a box reserved for -- - jaffe’s use such mail was on occasion opened by james generally however it was left unopened until it was picked up by jaffe who regularly visited petitioner’s office often as frequently as two or three times per week any legal mail that might be received was routed to james and opened by him d the irs examination in respondent commenced an examination of one of petitioner’s corporate_income_tax returns the examination was subsegquently expanded to specifically include petitioner’s income_tax returns for the fiscal years ended date through jaffe represented petitioner during the course of the irs examination with some participation by coleman although james was aware of the examination he did not participate in it other than to attend the brief initial meeting between jaffe and the revenue_agent in and to execute the written protest to the agent’s report see infra that was prepared by cj j and submitted to irs appeals_office in date the record in this case includes a copy of a power_of_attorney and declaration of representative form naming jaffe and coleman as petitioner’s representatives this document which was executed by james in date is limited to the fiscal years ended date through we are satisfied however that petitioner also named jaffe and coleman as its representatives for the fiscal_year ended date as well as for the initial year of the examination - in jaffe complained to james about the revenue_agent in or about or jaffe told james that the examination had been resolved and that petitioner would be liable for additional taxes jaffe also told james that any amounts paid_by petitioner would be refunded by the irs or reimbursed by cujéj james apparently accepted these statements at face value and did not question jaffe about them john was also aware of the examination of petitioner’s income_tax returns john would periodically ask jaffe typically at a social occasion such as during a round of golf how the examination was going jaffe would assure him that there was nothing to worry about and john would not inquire further in date cj j filed a protest on petitioner’s behalf with the internal_revenue_service the protest served to administratively appeal the determination of the revenue_agent as set forth in his report the taxable years covered by the protest were the fiscal years ended date through the protest was signed first by coleman and then by james under penalties of perjury in or about jaffe and coleman met with an irs appeals officer in milwaukee to discuss petitioner’s protest of the revenue agent’s report be the tax_court proceeding on date respondent’s milwaukee appeals_office mailed a notice_of_deficiency to petitioner the notice was addressed to petitioner at its highland park office the notice determined deficiencies in petitioner’s federal income taxes and accuracy-related_penalties under sec_6662 as follows accuracy-related_penalty i r c year deficiency sec_6662 dollar_figure dollar_figure big_number big_number big_number big_number on date a petition was filed with this court disputing the deficiencies and penalties determined by respondent in the notice_of_deficiency the petition was purportedly signed by john in his capacity as petitioner’s president however the petition was actually signed by jaffe jaffe had not been expressly authorized by john to sign john’s name on the petition on date the court sent petitioner a notification of receipt of petition notification the notification was mailed to petitioner at its highland park office the notification served to confirm the receipt of a petition its filing_date and the payment of the filing fee the notification also disclosed the docket number that had been assigned by the court to the petition finally the notification advised that a --- - designation of place of trial had not been received see rule on date the court received and filed a designation of place of trial dpt a simple one-page document that designated chicago illinois as the place of trial the dpt was signed and dated by james the court served the dpt on petitioner at its highland park office in order to confirm the receipt and filing of the document on date respondent served his answer to the petition see rule by mailing a copy to petitioner at its highland park office the envelope containing the answer was delivered to petitioner and opened by james james printed attn steve jaffe in the upper right corner of the answer and placed it in the box in his office reserved for jaffe’s use on date the court sent petitioner a notice setting case for trial the trial notice the trial notice was mailed to petitioner at its highland park office by certified mail the trial notice served to notify petitioner that its tax_court case had been calendared for trial at the trial session consistent with its regular practice the court enclosed with the notification for petitioner’s use the form designed to designate a place of trial see form_5 in appendix i to the tax_court rules_of_practice and procedure it was jaffe however and not james who printed chicago illinois on the dpt and added vice president immediately to the right of james’ signature -- - beginning on date in chicago illinois in date at or about the time that the trial notice was sent to petitioner jaffe and coleman met with respondent’s district_counsel attorney in chicago to discuss the issues raised by the notice_of_deficiency on date shortly before the scheduled trial session john signed and dated a stipulated decision the stipulated decision reflected a complete concession of the deficiencies and penalties determined by respondent in the notice_of_deficiency the court entered the stipulated decision on date and so notified petitioner by mailing a conformed copy on that date to petitioner at its highland park office f post--decision developments in date cj j terminated jaffe’s status as a partner in the firm in date cj j commenced a civil_action against jaffe in the circuit_court for cook county illinois the complaint included counts for fraud embezzlement and forgery this action was apparently still pending at the time of the evidentiary hearing in the present case in or about july or date petitioner retained an attorney for the purpose of addressing its tax_liabilities for fiscal years for which jaffe as well as coleman and cj j had actually the successor firm to cj j provided representation in date the attorney filed an application with the irs for audit_reconsideration of the taxable years that were the subject of the tax_court proceeding and the stipulated decision entered on date in date the attorney was advised by representatives of the irs district director’s office in chicago illinois that audit_reconsideration could not be granted on date petitioner filed its motion for leave to file petitioner’s motion to vacate in respect of the stipulated decision entered on date and lodged its motion to vacate in date petitioner james and john filed a civil_action against inter alia jaffe coleman and cj j see supra note in the circuit_court for lake county illinois the complaint includes counts for breach of contract breach of fiduciary duty and malpractice the complaint’s statement of facts includes the following allegations on march sic the irs sent trans world a notice_of_deficiency of income_tax for tax years ended date date and date claiming an increase in tax to be paid_by trans world for such years of dollar_figure and penalties of dollar_figure a copy of which notice is attached hereto as exhibit a upon plaintiffs’ receipt of exhibit a they immediately gave the same to jaffe who advised them that the notice was not a problem and that the audit would eventually be resolved in plaintiffs’ favor emphasis added - - this action was still pending at the time of the evidentiary hearing in the present case opinion the question presented is whether grounds exist in this case for vacating what is otherwise a final_decision as explained in greater detail below we shall deny petitioner’s motion for leave to file petitioner’s motion to vacate decision the decision in this case was entered on date see sec_7459 a decision of this court becomes final upon expiration of the time to file a notice of appeal with respect to such decision see sec_7481 generally a notice of appeal must be filed within days after the decision is entered by this court see sec_7483 fed r app p a the 90-day appeal period may be extended with the timely filing of a motion to vacate or revise the decision see fed r app p a absent special leave of the court such a motion must be filed within days after the decision has been entered see rule the disposition of a motion for leave to file a motion to vacate or revise a decision lies within the sound discretion of the court see 872_f2d_245 cir affg tcmemo_1987_1 in the present case petitioner did not file a notice of appeal or a timely motion to vacate or revise the decision entered on date thus the decision became final on - - tuesday date days after the decision was entered see sec_7481 once a decision of this court becomes final we may vacate the decision only in certain narrowly circumscribed situations see 293_us_191 113_f3d_670 cir affg tcmemo_1995_209 curtis v commissioner tcmemo_1996_371 the court_of_appeals for the seventh circuit the court to which this case is appealable has held that the tax_court lacks general equitable powers and therefore lacks the authority to vacate or revise an otherwise final_decision on grounds such as mistake newly discovered evidence and the like 387_f2d_689 7' cir indeed the court_of_appeals has recently stated that this circuit has continued to recognize only a single narrow exception to the general_rule of finality prescribed by congress in u s c dollar_figure namely that the decision resulted from fraud on the court drobny v commissioner supra other courts have ruled that this court may vacate a final_decision if that decision is shown to be void or a legal nullity for lack of jurisdiction over either the subject matter or the party see 868_f2d_1081 cir 90_tc_103 71_tc_108 or if the decision was obtained through fraud on the court see 859_f2d_115 cir affg 86_tc_1319 511_f2d_929 2d cir 464_f2d_368 3d cir casey v commissioner tcmemo_1992_672 in addition some courts have indicated that the tax_court has the power in its discretion in extraordinary circumstances to vacate and correct a final_decision where it is based on a mutual mistake of fact see 63_f2d_630 5th cir ’ in the present case petitioner contends that the decision entered on date is a legal nullity and is therefore not final because the tax_court lacked jurisdiction over petitioner in support of its contention petitioner cites and relies on billingsley v commissioner supra abeles v commissioner supra and brannon's of shawnee inc v commissioner supra notably petitioner does not contend that fraud on the court was committed and provides an exception to the general_rule of finality ’ although the u s court_of_appeals for the sixth circuit cited mutual mistake of fact as a grounds for vacating a final_decision of this court in 219_f2d_610 cir that court_of_appeals more recently concluded that reo motors inc was effectively overruled by virtue of the supreme court's affirmance of 235_f2d_97 cir affd per curiam 352_us_1027 see 51_f3d_618 cir -- - if we were to construe literally the statement of the court_of_appeals that fraud on the court is the only exception to the general_rule of finality in the seventh circuit then we could dispose_of petitioner’s motion for leave in short order after all petitioner has not alleged much less demonstrated any fraud on the court however the statement of the court_of_appeals was made in the context of the tax court’s lack of general equitable powers and one might question whether vacating an otherwise final_decision for lack of jurisdiction is equivalent to vacating such a decision on grounds such as mistake newly discovered evidence and the like kenner v commissioner supra in the present case the parties have proceeded as if lack of jurisdiction is an exception to the general_rule of finality in the seventh circuit because such an approach is not flatly inconsistent with drobny v commissioner supra we have chosen to address petitioner’s contentions on their merits petitioner contends that this court lacks jurisdiction to bind petitioner because the petition was filed without proper authorization from petitioner see 26_tc_1074 whether the filing of the petition was authorized or later ratified by petitioner is a question of fact to be determined based on principles of the law of agency as applicable under illinois law see mishawaka properties co -- - t c 85_tc_359 70_tc_623 john arnold executrak sys inc v commissioner tcmemo_1990_6 petitioner bears the burden_of_proof see kenner v commissioner supra pincite kraasch v commissioner supra pincite a jaffe’s authority to file a tax_court petition under the common_law of agency authority may be granted by an express statement or may be derived from implication of the principal’s words or deeds see john arnold executrak sys inc v commissioner supra citing restatement agency 2d sec_26 therefore it is the principal who is the source of the agent’s power and the agent’s authority is traced back to the word or act of the principal see yugoslav-am cultural ctr v parkway bank and co ill app 3d moreover the scope of an agent’s authority is evaluated in an objective manner taking into consideration what a reasonable person in the agent’s position would conclude that the principal intended regardless of whether that is what the principal actually intended see john arnold executrak sys inc v commissioner supra citing restatement supra in order to bind the principal the agent must either have actual or apparent authority or the principal must ratify the agent’s acts authority is examined taking into account all the circumstances including the relationship of the parties the common business practices the nature of the subject matter and the facts of which the agent has notice concerning objects the principal desires to accomplish see id citing restatement supra sec_34 the existence and scope of an agency relationship are guestions of fact unless the relationship is so clear as to be undisputed see 14_f3d_1226 cir as the trier of fact it is our duty to listen to the testimony observe the demeanor of the witnesses weigh the evidence and determine what we believe kropp v commissioner tcmemo_2000_148 cf 58_tc_560 petitioner first contends that the court lacked jurisdiction to enter the stipulated decision because petitioner never authorized jaffe to file a petition on its behalf we disagree in our view the record demonstrates that jaffe acted as petitioner’s authorized agent in filing the petition and that jaffe acted within the general scope of his employment when he signed the petition in this regard two prior cases of this court are particularly instructive see kraasch v commissioner supra shopsin v commissioner tcmemo_1984_151 affd without published opinion 751_f2d_371 2d cir in kraasch v commissioner supra a petition was filed and -- - signed in the taxpayers’ names by the taxpayers’ accountant and tax consultant an individual who was neither an attorney nor admitted to practice before this court the commissioner filed a motion to dismiss for failure to state a claim upon which relief could be granted after the taxpayers failed to file a proper amended petition the court entered an order of dismissal and decision thereafter the taxpayers filed a motion to modify the order alleging that the court lacked jurisdiction because the taxpayers neither signed the petition nor authorized anyone to file a petition on their behalf after an evidentiary hearing the court found that the taxpayers’ accountant had acted within the scope of his employment when he filed the petition and signed it in the taxpayers’ names among the facts and circumstances that the court found particularly relevant in reaching its conclusion were the following the taxpayers permitted their accountant to handle their tax affairs generally and they had knowledge that he did so over a period of years the taxpayers routinely forwarded any_tax information that they received to their accountant and relied on him to handle such material and the conduct of petitioners’ accountant and tax consultant in signing and filing the petition was of the same general nature as or incident to that which he was employed to perform in shopsin v commissioner supra a petition was filed and signed in the taxpayers’ names by the taxpayers’ accountant and bookkeeper an individual who was neither an attorney nor admitted to practice before this court there was no evidence that the taxpayers ever saw the contents of the petition in any event after it was filed the accountant engaged in negotiations with the commissioner’s appeals_office and was successful in reaching a settlement that reduced the deficiency a stipulated decision was signed by the taxpayers and the commissioner and then entered by the court thereafter petitioners filed a motion to vacate the decision on the ground that the taxpayers neither authorized nor ratified the filing of the petition on their behalf by their accountant after an evidentiary hearing the court found that the taxpayers’ accountant had acted within the general scope of his employment in signing the petition and as petitioners’ authorized agent in filing the petition in so finding the court stated as follows tt is clear from the record in this case that petitioners routinely and without question placed their tax affairs in the hands of levy petitioners’ accountant time and again at the hearing petitioners testified that when they received tax-related documents their practice was to forward them to levy or telephone levy for his instructions with respect to what to do with the documents further petitioners invariably deferred to levy’s judgment signing without necessarily reading or certainly understanding whatever document levy advised that they sign in other words petitioners permitted levy to handle their tax affairs generally and knew that he did so in essence levy was petitioners’ general agent authorized - - to perform on a continuing basis all necessary acts with respect to petitioners’ tax affairs levy’s conduct in filing the petition was of the same general nature as and incident to those functions that he was employed to perform ld in the present case the record clearly demonstrates that neither james nor john nor any of petitioner’s other employees possessed any expertise in federal tax matters and that as a consequence james and john retained and relied on for a period of or years cj j and particularly jaffe to provide tax services including the representation of petitioner before the internal_revenue_service the record also clearly demonstrates that james and john trusted jaffe and had confidence in him indeed they regarded jaffe as their friend and they gave him full and unfettered access to petitioner’s books_and_records jaffe was even authorized to deal directly with the vice president of petitioner’s bank because james and john trusted and relied on jaffe neither brother paid close attention to petitioner’s tax matters rather they adopted a hands-off approach and essentially delegated responsibility for petitioner’s tax matters to jaffe they also instituted or acquiesced in an office procedure whereby tax-related mail was routed to james’ office where it was placed generally unopened and unread by james in a box reserved for jaffe’s use they also frequently signed without scrutiny or inguiry tax-related documents that were presented to - them by jaffe for their signature the lack of involvement by james and john in the tax affairs of their corporation and the degree to which james and john relied on jaffe to handle those affairs is aptly demonstrated by the following colloquies between counsel and john and then james petitioner’s counsel and why would you sign these documents john gibbs i just totally trusted steve i would sign the papers he’d put them down i wouldn’t look at them petitioner’ s counsel before july ‘98 did you ever execute any_tax document returns or financial statements for trans world at the direction of jaffe james gibbs yes i did petitioner’s counsel would you review these documents james gibbs no basically again he would just present them to me for my signature petitioner’ s counsel now why would you just execute documents james gibbs one again he was a friend we trusted him and for the most part i wouldn’t have understood the documents that are given to me pertaining to the taxes respondent’ s counsel did you ask steve jaffe what this document the designation of place of trial was james gibbs no i did not respondent’s counsel you didn’t ask him what it meant james gibbs i didn’t read it as i didn’t ask him no respondent’ s counsel you didn’t even read the part under your signature that says signature of petitioner or counsel james gibbs i’m sorry i didn’t respondent’ s counsel the fact is you didn’t pay close attention to your tax matters did you sir james gibbs no i relied on steve jaffe in sum james and john abdicated their responsibility as petitioner’s sole corporate officers and shareholders for making any tax-related decisions for petitioner and instead placed that responsibility squarely on jaffe the message from james and john was clear we are not interested in tax matters the mandate to jaffe was equally clear you handle those matters for us petitioner argues that neither james nor john was knowledgeable about tax matters and that neither would have understood what they were signing even if they had bothered to read the particular document that was presented for their signature petitioner apparently thinks that corporate officers have no duty to read any document before signing it nor any duty to educate themselves about matters of consequence to the corporation nor even any duty to ask fundamental questions about - - actions being taken by their agents we categorically reject any such view see shopsin v commissioner tcmemo_1984_151 wherein we stated had petitioners attempted to ascertain the precise status of their case at any particular point in time we believe petitioners had the wherewithal to do so petitioners cannot avoid their responsibility on the basis of their failure to press the matter see also kraasch v commissioner t c pincite wherein we stated that the taxpayers might not have understood the contents or chose at times not to read their mail before sending it to their accountant in no way absolves them of responsibility or knowledge in this matter petitioner also argues that jaffe made it difficult for james and john to appreciate what they were signing because he typically presented them with a stack of documents pointed to where they were expected to sign and stood over them while they signed each document however any suggestion of undue influence is belied by the following colloquy between the court and james the court x now you said that steve jaffe typically would present you with documents to sign and basically say sign here james gibbs that’s correct the court if you had expressed an interest ina document would he have precluded you from examining it james gibbs i don’t think so the court did you feel free to examine the document should you have so chosen to do so -- - james gibbs i would say yes the truth of the matter is that james and john simply had no interest in what they were signing when it came to tax-related matters for all intents and purposes they had even delegated their signature_authority to jaffe b ratification if on the other hand jaffe acted without authority in signing and filing the petition petitioner contends that the court lacked jurisdiction to enter the stipulated decision because petitioner never ratified such unauthorized act again we disagree a finding of ratification under illinois agency law is a complex fact-intensive inquiry a wholly unauthorized act may nevertheless be made valid by a subsequent ratification in that such subsequent assent would confirm what was originally an unauthorized and illegal act see hefner v vandolah i1l see also middle w tel co v u s fire ins co ill app as applicable herein ratification means retroactive adoption of an unauthorized signature by the person whose name is signed ratification may be found from express statements or it may be inferred from the surrounding circumstances for example where the principal takes a position inconsistent with nonaffirmation of the transaction see hofner v glenn ingram - - co ill app 3d dist or fails to repudiate the agent’s acts see chalet ford inc v red top parking inc ill app 3d dist or retains the benefits of the unauthorized transaction see stathis v geldermann inc ill app 3d george f mueller sons inc v northern ill gas co ill app 3d dist in contrast ratification will not be implied from acts or conduct that clearly evidences an intent not to ratify see 623_fsupp_1014 n d ill our analysis continues with the specific circumstances that support our conclusion that petitioner ratified the filing of the petition by jaffe on its behalf although not familiar with tax_procedure james and john were aware or should have been aware that petitioner’s case was before the tax_court evidence of this is found from various events that occurred after the filing of the petition first the designation of place of trial dpt was mailed to petitioner at its highland park office by the court more importantly james admitted that he signed and dated the dpt james testified that he did not review the dpt before signing it but that if he had noticed it was a tax_court document he would have questioned jaffe about it we do not find this testimony particularly convincing however given the - - fact that the dpt is a simple one-page document with the words united_states tax_court washington d c prominently displayed in capital letters at the very top of the page surely too even a cursory glance at the document’s heading designation of place of trial only a few lines above the signature line would have revealed the document’s nature and origin moreover immediately below the signature line and immediately above the dated line was the preprinted designation signature of petitioner or counsel this should have alerted james to the fact that he was signing a document related to a legal proceeding thus at this early juncture james either knew or should have known that a petition had been filed in the tax_court see kraasch v commissioner supra pincite concluding that ratification occurred where the taxpayers had or reasonably should have had knowledge of the material facts of the case at all times moreover james’ act in signing the designation of place of trial constituted a ratification of jaffe’s prior act in filing the petition in the first instance second when petitioner received respondent’s answer to the petition petitioner either knew or reasonably should have known that it had a case pending before this court see id in fact james opened the envelope containing the copy of respondent’s answer and wrote attn steve jaffe in the upper - - right corner of the document immediately opposite united_states tax_court and immediately above docket no at trial james admitted that he bears responsibility for reading his mail he also bears responsibility for reading his mail with reasonable care by placing respondent’s answer in the box in his office reserved for jaffe’s use james obviously knew that the document was tax related at the very least james saw or should have seen the tax_court designation and knew or should have known that the case had escalated beyond the audit phase see id james’ act of opening the envelope annotating respondent’s answer and then forwarding it to jaffe constituted a ratification of the filing of the petition third john signed and dated the stipulated decision the decision is a relatively straightforward two-page document that sets forth the amount of the tax deficiencies and accuracy- related penalties for which petitioner is liable the words united_states tax_court appear prominently at the top of the first page followed by the caption and docket number which together clearly indicate that the document pertains to a court case immediately below the signature line on the second page of the decision was the typewritten designation john w gibbs president trans world travel petitioner which also indicated that the document pertained to a court case - - thus john either knew or should have known that he was concluding a case that was in litigation see id by signing and dating the stipulated decision without even asking for clarification about the nature of the document john ratified the filing of the petition see eg chalet ford inc v red top parking inc supra c conclusion in summary we hold that petitioner failed to satisfy its burden of proving that the filing of the petition by jaffe was unauthorized we also hold that in any event subsequent conduct by james and john ratified jaffe’s action in filing the petition accordingly the court had jurisdiction and it properly entered the stipulated decision on date in order to give effect to our holdings an appropriate order denying petitioner’s motion for leave to file a motion to vacate will be issued
